Exhibit 10.8

ASSIGNMENT AND ASSUMPTION OF

AGREEMENT OF SALE AND PURCHASE

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF SALE AND PURCHASE (this
“Assignment”) made as of this 10th day of July, 2013 by and between CHP
PARTNERS, LP, a Delaware limited partnership (“Assignor”), and (i) CHP KNOXVILLE
PLAZA A MOB OWNER, LLC, a Delaware limited liability company (the “Plaza A
Assignee”), (ii) CHP KNOXVILLE PLAZA B MOB OWNER, LLC, a Delaware limited
liability company (the “Plaza B Assignee”), (iii) CHP CENTRAL WING ANNEX MOB
OWNER, LLC, a Delaware limited liability company (the “Central Wing Assignee”),
and (iv) CHP JEFFERSON COMMONS CONDO MOB OWNER, LLC, a Delaware limited
liability company (the “Jefferson Assignee”, and together with Plaza A Assignee,
Plaza B Assignee, Central Wing Assignee, collectively the “Assignees”).

WHEREAS, JEFFERSON EQUITY PARTNERS, LLC, a Tennessee limited liability company
(“JEP”), OAK HILL PARTNERS, LLC, a Tennessee limited liability company (“OHP”),
KNOXVILLE EQUITY PARTNERS, LLC, a Tennessee limited liability company (“KEP”),
and EMORY DEVELOPMENT PARTNERS, LLC, a Tennessee limited liability company,
(“EDP”; JEP, OHP, KEP and EDP being each referred to as a “Seller” and
collectively as the “Sellers”), and Assignor, as purchaser, entered into that
certain Agreement of Purchase And Sale Agreement effectively dated as of
April 3, 2013; as amended by that certain First Amendment to Purchase and Sale
Agreement dated as of April 30, 2013; as further amended by that certain Second
Amendment to Purchase and Sale Agreement dated as of May 10, 2013; as further
amended by that certain Third Amendment to Purchase and Sale Agreement dated as
of May 13, 2013; as further amended by that certain Fourth Amendment to Purchase
and Sale Agreement dated as of May 15, 2013; and as amended by that certain
Fifth Amendment to Purchase and Sale Agreement (collectively, the “Purchase
Agreement”), regarding the purchase and sale of those certain medical office
buildings located in each of Jefferson City, the City of Knoxville and the City
of Powell, all in the State of Tennessee, and commonly identified as follows:
“Jefferson Medical Commons” (the “JEP Facility”), “C Wing Annex” (the “OHP
Facility”), “Medical Plaza A” (the “KEP Facility”), “Medical Plaza B” (the “EDP
Facility”);

WHEREAS, pursuant to Article XII, Section 12.2 of the Purchase Agreement,
Assignor has the right to assign its interest in the Purchase Agreement to an
“Affiliate” of Assignor, without the consent or approval of the Seller; and

WHEREAS, the Assignees are all Affiliates of Assignor within the meaning of the
Purchase Agreement, and Assignor may therefore assign its interest in the
Purchase Agreement to Assignees without the consent or approval of Seller.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, Assignor hereby assigns, transfers, sets over,
and conveys unto (i) Plaza A Assignee with respect to the KEP Facility,
(ii) Plaza B Assignee with respect to the EDP Facility, (iii) Central Wing
Assignee with respect to the OHP Facility, and (iv) Jefferson Assignee with
respect to the JEP Facility, all of Assignor’s rights, privileges, duties and

 

Page 1 of 3



--------------------------------------------------------------------------------

obligations in, to and under the Purchase Agreement, together with all of
Assignor’s rights, title and interest in and to the Property described in said
Purchase Agreement, including, without limitation, all earnest money deposits
paid pursuant thereto, and all rights, power and privileges conferred by the
Purchase Agreement upon Assignor, as purchaser therein, and Assignor hereby
authorizes the Assignees to exercise said rights, powers and privileges in as
full a manner as Assignor is authorized to exercise the same. Assignee assumes
and covenants to perform all duties and obligations of the Assignor under the
Purchase Agreement, regardless of whether arising before or after the date of
this Assignment.

This instrument may be signed in counterpart copies, each of which shall be
considered an original and which together shall constitute one and the same
instrument.

SIGNATURES ON NEXT PAGE

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first set forth above.

 

“ASSIGNOR” CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC,  
a Delaware limited liability company,
its General Partner   By:   CNL Healthcare Properties, Inc.,
a Maryland corporation, its
Sole Member     By:  

/s/ Tracey B. Bracco

    Name:   Tracey B. Bracco     Title:   Vice President

 

“PLAZA A ASSIGNEE”     “ PLAZA B ASSIGNEE” CHP KNOXVILLE PLAZA A MOB OWNER, LLC,
a Delaware limited liability company     CHP KNOXVILLE PLAZA B MOB OWNER, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

    By:  

/s/ Tracey B. Bracco

Name:   Tracey B. Bracco     Name:   Tracey B. Bracco Title:   Vice President  
  Title:   Vice President “CENTRAL WING ASSIGNEE”     “JEFFERSON ASSIGNEE” CHP
CENTRAL WING ANNEX MOB OWNER, LLC, a Delaware limited liability company     CHP
JEFFERSON COMMONS CONDO MOB OWNER, LLC, a Delaware limited liability company By:
 

/s/ Tracey B. Bracco

    By:  

/s/ Tracey B. Bracco

Name:   Tracey B. Bracco     Name:   Tracey B. Bracco Title:   Vice President  
  Title:   Vice President

 

Page 3 of 3